COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      David Van Velzer v. ZB, National Association d/b/a Amegy Bank, and
                          as successor by merger, and Fred Hilton

Appellate case number:    01-19-00161-CV

Trial court case number: 2018-53341

Trial court:              234th District Court of Harris County

Date motion filed:        December 4, 2019

Party filing motion:      Appellant


       It is ordered that the motion for rehearing is denied.


Judge’s signature: _____/s/ Julie Countiss_____
                   Acting for the Court

Panel consists of: Justices Kelly, Hightower, and Countiss.

Date: __December 17, 2019___